Citation Nr: 0512066	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-15 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for colon cancer.



ATTORNEY FOR THE BOARD

C. Hancock, Counsel 


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to March 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2001 
rating decision of the Oakland, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
2004, the Board remanded the case for further development of 
the evidence.  


FINDING OF FACT

Colon cancer was not manifested during the veteran's active 
service or in the first postservice year, and is not shown to 
be related to service (including exposure to Agent Orange 
therein).  


CONCLUSION OF LAW

Service connection for colon cancer is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent mandates of the VCAA and implementing regulations 
are met.  

Well-groundedness is no longer an issue; this matter (denied 
previously, in November 1999, as not well grounded) has been 
addressed on the merits.  See September 2001 rating decision.  
The veteran was notified why service connection was denied in 
the September 2001 rating decision and in a March 2003 
statement of the case (SOC).  The RO initially provided the 
veteran with VCAA notice (including notice of what type of 
evidence was needed to establish service connection, and of 
his and VA's respective responsibilities in claims 
development) in June 2001 (prior to the rating appealed).  
The SOC outlined pertinent VCAA provisions.  While the June 
2001 letter advised the veteran that he should submit 
additional evidence in support of his claim within 60 days, 
it also advised him that evidence received within a year 
would be considered.  Additional VCAA-"type" notice [the 
VCAA was not noted] was provided in a March 2004 letter.  
Everything submitted by the veteran to date has been accepted 
for the record, and considered.  

As to notice content, the June 2001 and March 2004 letters 
advised the veteran what type of evidence (to include medical 
records showing current disability and nexus) was necessary 
to establish entitlement to the benefits sought (and by 
inference what the veteran should submit).  The March 2003 
SOC, at page two, advised the veteran to "provide any 
evidence in [his] possession that pertains" to his claim.  A 
January 2005 supplemental SOC (SSOC) similarly advised the 
veteran.  He has received all essential notice, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA 
treatment records.  He has been afforded a VA examination.  
The Board's February 2004 remand sought certain private 
medical records.  In March 2004 the veteran was asked to 
authorize VA to obtain these records.  He did not do so.  The 
"duty to assist" the veteran in the development of facts 
pertinent to his claim is not a "one-way street."  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  The veteran must also 
be prepared to meet his obligations by cooperating with VA's 
efforts to acquire all medical evidence supporting a claim.  
Olson v. Principi, 3 Vet. App. 480 (1992). VA's duties to 
assist, including those mandated by the VCAA, are met.

Factual Background

The veteran's service medical records (including his October 
1967 pre-induction and March 1970 separation examination 
reports) make no mention of complaints, findings, treatment, 
or diagnosis pertaining to colon cancer.  

VA treatment records, dated from 1999 to 2003, establish that 
the veteran has colon cancer.  Symptoms leading to the 
diagnosis (rectal bleeding) were apparently first noticed in 
July 1999.

On October 2004 VA intestines examination, the veteran 
reported that he developed colon cancer in 1999.  He gave a 
history of being exposed to Agent Orange while serving in 
Vietnam.  The impressions were Duke's C adenocarcinoma of the 
colon status post chemotherapy and Agent Orange exposure.  
The examiner noted that the veteran was most likely exposed 
to Agent Orange in service; noted that there were 
disabilities that could be presumed service connected based 
on Agent Orange exposure, but that he did not have the list 
of such disabilities available; and opined, essentially, that 
if colon cancer was on the list of disabilities that could be 
service connected based on Agent orange exposure, that would 
be the only basis for establishing service connection, as 
there was nothing in the record, or in medical literature, 
"that would indicate that this individual's cancer is 
specifically caused by Agent Orange exposure."  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

If a veteran served on 90 days of active duty, and a 
malignant tumor (colon cancer) is manifested to a compensable 
degree within one year following discharge from active duty, 
such disease may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

To establish service connection for a claimed disorder, there 
must be:  (1)  medical evidence of a current disability; (2)  
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3)  medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era 
(from January 9, 1962 to May 7, 1975), and has one of the 
following diseases associated with exposure to certain 
herbicide agents [to include Agent Orange], that disease 
shall be considered to have been incurred in or aggravated by 
such service, notwithstanding that there is no record of 
evidence of such disease during the period of such service.  
The diseases include Non-Hodgkin's lymphoma, Hodgkin's 
disease; chronic lymphocytic leukemia (CLL), multiple 
myeloma; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.  Notably, colon cancer 
is not included in this list.  

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

Colon cancer was not manifested in service or in the first 
postservice year; in fact, it was not manifested until 1999.  
Consequently, service connection for colon cancer on the 
basis that it became manifested in service, or on a 
presumptive basis (as a chronic disease under 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309) is not warranted.

The veteran's claim seeking service connection for colon 
cancer is based on a theory of entitlement that such disease 
is due to his exposure to Agent Orange in Vietnam.  However, 
colon cancer is not enumerated among the diseases the 
Secretary has determined are related to certain herbicide 
(Agent Orange) exposure.  Consequently, the presumptive 
provisions of 38 U.S.C.A. § 1116 do not apply.

The veteran may still establish service connection for colon 
cancer by affirmative (competent and probative) evidence 
showing that such disease is somehow related to service 
(including to Agent Orange exposure therein).  See Combee, 
supra.  However, no such evidence has been submitted.  The 
only specific nexus opinion of record in this matter is the 
opinion of the October 2004 VA examiner who opined that the 
evidence of record and medical literature did not support the 
veteran's theory of entitlement.  There is no competent 
evidence to the contrary.  The first evidence that the 
veteran has colon cancer was in 1999, about 29 years after 
his discharge from active duty.  Such a long interval of time 
between service separation and the earliest documentation of 
the cancer is, of itself, a factor against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Because he is a layperson, the veteran's own 
statements to the effect that he acquired colon cancer as a 
result of exposure to Agent Orange in service are not 
competent evidence.  The preponderance of the evidence is 
against this claim; hence, it must be denied.


ORDER

Service connection for colon cancer is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


